Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Examiner Notes
	The numbering of the claims is incorrect. Renumbering of the claims may be done by the examiner at allowance. The examiner also notes that claim 9 depends from claim 10 and suspects that the applicant may have intended claim 9 to depend from claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “the fingers are configured to support the comestibles and/or other items on the post’s projected tips” which is supported by the applicant’s specification in paragraphs [0149]-[0168] in reference to the embodiment seen, for example, in figure 149. However, claim 1 recites “a generally planar tray including a generally flat substrate with a plurality of resilient fingers integrated into slots of the generally planar tray, the fingers configured to support comestibles and/or other items within the first enclosure” which is supported by the applicant’s specification in paragraphs [0218]-[0219] and [0432]-[0433] in reference to the embodiments seen in figures 14 and 124. The applicant has therefore combined embodiments such that it is not clear to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the post’s projected tips.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 17 and 18 depend from claim 16 which does not exist. For the purpose of examination, claims 17 and 18 will be presumed as dependent from claim 14.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 2, and 4-14 are allowable. Alseth (US 5437108 A), hereinafter Alseth, discloses a device to secure comestibles and/or other items within a food preparation environment, comprising a first enclosure configured as a food preparation environment and a heat source configured to heat the food preparation environment within the first enclosure as well as generally planar trays including generally flat substrates. 

    PNG
    media_image1.png
    348
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    818
    505
    media_image2.png
    Greyscale

Lott (US 0882474 A), hereinafter Lott teaches a generally planar tray including a generally flat substrate with a plurality of resilient fingers integrated into slots of the generally planar tray, the fingers configured to support comestibles and/or other items within the first enclosure.

    PNG
    media_image3.png
    457
    434
    media_image3.png
    Greyscale

Lott states that the items “may be withdrawn or detached with comparative ease”

However, the independent claims also require first and second couplings configured to position the trays vertically and horizontally respectively within the enclosure. The examiner has found devices which vertically support drying trays, such as:
Hurxthal (US RE20745 E)

    PNG
    media_image4.png
    493
    710
    media_image4.png
    Greyscale

Vold (US 1108412 A) 

    PNG
    media_image5.png
    290
    743
    media_image5.png
    Greyscale

However, neither Hurxthal nor Vold teach a device capable of holding the trays both horizontally and vertically. Therefore, these limitations, when combined with every other limitation of claims 1 and 14, distinguish the claims from the prior art. The other claims are allowable at least based on their dependence from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762